Fill in this information to identify your case:

Debtor 1         Jeffrey   Carman                                                                                                                [X] Check if this is an amended plan,
                                                                                                                                                 and list below the sections of the plan
Debtor 2         Glenda    Carman                                                                                                                that have been changed
(Spouse, if filing)
                                                                                                                                                 2.1; 2.3;3.2;5.1________

United States Bankruptcy Court for the Northern District of Ohio

Case number 19-14906


Official Form 113
Chapter 13 Plan                                                                                                                                                                   12/17

Part 1:          Notices

To
               This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not indicate that the option is appropriate in your
Debtor(s):
               circumstances or that it is permissible in your judicial district. Plans that do not comply with local rules and judicial rulings may not be confirmable.

               In the following notice to creditors, you must check each box that applies.

To
Creditor(s):
                 Your rights are affected by this plan. Your claim may be reduced, modified, or eliminated.
                 If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to confirmation at least 7 days before the
                 date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy Court. The Bankruptcy Court may confirm this plan without further notice if
                 no objection to confirmation is filed. See Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.

                 The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the plan includes each of the following
                 items. If an item is checked as “Not Included” or if both boxes are checked, the provision will be ineffective if set out later in the plan.




 1.1           A limit on the amount of a secured claim, set out in Section 3.2, which may result in partial payment or no
                                                                                                                                       [X] Included                Not included
               payment to the secured creditor.




 1.2
               Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set out in Section 3.4.                  Included               Not included




 1.3           Nonstandard provisions, set out in Part 8.                                                                                  Included                Not included




Official Form 113                                                            Chapter 13 Plan                                                           Page 1




       19-14906-jps                    Doc 21            FILED 02/24/20                      ENTERED 02/24/20 11:33:17                                     Page 1 of 9
Debtor Jeffrey Carman & Glenda Carman                                                                                                 Case Number



Part 2:    Plan Payments and Length of Plan

2.1   Debtor(s) will make payments to the trustee as follows :
      $2,510. per Month for 60 months
      [and $ ___ per ___ for ___ months.] Insert additional lines if needed.
      If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the payments to creditors specified in this
      plan.
2.2   Regular payments to the trustee will be made from future income in the following manner:
      Check all that apply.
      [X] Debtor(s) will make payments pursuant to a payroll deduction order.
           Debtor(s) will make payments directly to the trustee.

           Other (specify method of payment): _________________ .

2.3   Income tax refunds.
      Check one
           Debtor(s) will retain any income tax refunds received during the plan term.

          Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the return and will turn over to the trustee all
      income tax refunds received during the plan term.
      [X] Debtor(s) will treat income tax refunds as follows:
      Per Confirmation Order


2.4   Additional payments.
      Check one:
           None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

           Debtor(s) will make additional payment(s) to the trustee specified below. Describe the source, estimated amount, and date of each payment.

      ______________________


2.5    The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is       $131,668.44



Part 3:     Treatment of Secured Claims


3.1    Maintenance of payments and cure of default, if any.
      Check One.
[X] None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.
     The debtor(s) will maintain the current contractual installment payments on the secured claims listed below, with any changes required by the applicable contract and
noticed in conformity with any applicable rules. These payments will be disbursed either by the trustee or directly by the debtor(s), as specified below. Any existing arrearage on
a listed claim will be paid in full through disbursements by the trustee, with interest, if any, at the rate stated. Unless otherwise ordered by the court, the amounts listed on a
proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) control over any contrary amounts listed below as to the current installment payment and
arrearage. In the absence of a contrary timely filed proof of claim, the amounts stated below are controlling. If relief from the automatic stay is ordered as to any item of
collateral listed in this paragraph, then, unless otherwise ordered by the court, all payments under this paragraph as to that collateral will cease, and all secured claims based
on that collateral will no longer be treated by the plan. The final column includes only payments disbursed by the trustee rather than by the debtor(s).

Name of                    Current installment payment             Amount of arrearage   Interest rate on arrearage (if    Monthly plan payment on        Estimated total payments by
              Collateral
creditor                   (including escrow)                      (if any)              applicable)                       arrearage                      trustee



3.2    Request for valuation of security, payment of fully secured claims, and modification of under secured claims. Check one
[] None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.
The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.
X The debtor(s) request that the court determine the value of the secured claims listed below. For each non-governmental secured claim listed below, the debtor(s) state that
the value of the secured claim should be as set out in the column headed Amount of secured claim. For secured claims of governmental units, unless otherwise ordered by the
court, the value of a secured claim listed in a proof of claim filed in accordance with the Bankruptcy Rules controls over any contrary amount listed below. For each listed claim,
the value of the secured claim will be paid in full with interest at the rate stated below. The portion of any allowed claim that exceeds the amount of the secured claim will be
treated as an unsecured claim under Part 5 of this plan. If the amount of a creditor’s secured claim is listed below as having no value, the creditor’s allowed claim will be treated
in its entirety as an unsecured claim under Part 5 of this plan. Unless otherwise ordered by the court, the amount of the creditor’s total claim listed on the proof of claim controls
over any contrary amounts listed in this paragraph. The holder of any claim listed below as having value in the column headed Amount of secured claim will retain the lien on
the property interest of the debtor(s) or the estate(s) until the earlier of: (a) payment of the underlying debt determined under nonbankruptcy law, or (b) discharge of the
underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the creditor.




3.3    Secured claims excluded from 11 U.S.C. § 506 .
      Check One.


      19-14906-jps                  Doc 21             FILED 02/24/20                      ENTERED 02/24/20 11:33:17                                      Page 2 of 9
                                                                                                                                                             Monthly
                            Estimated amount of                                             Value of      Amount of claims senior     Amount of     Interest                       Estimated total
Name of Creditor                                      Collateral                                                                                             payment to
                            creditor's total claim                                          Collateral    to creditor's claim         secured claim rate                           of payments
                                                                                                                                                             creditor

Mr.
Cooper/Nationstar           $67,779.00                2111 Harrison Avenue, Lorain, OH $45,000.00 $0.00                               $45,000.00       4.00%      $828.78          $46,800.00
Mortgage, LLC                                         44055


 Dovin and Reber
 Jones                                                Harrison Avenue, Lorain, OH
                            $7,283.82                                                       $7,680.00     $0.00                       $7,283.82        7.25%      $145.93          $7,500.00
                                                      44055; PPN: 0300109112008


                                                      2113 Harrison Avenue, Lorain, OH
PHH/Ocwen                   $57,950.00                                                 $57,950.00 $0.00                               $57,950.00       3.25%      $1047.73         $60,000.00
                                                      44055
       None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.


3.4      Lien avoidance .
         Check One.
[X] None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.
The remainder of this section will be effective only if the applicable box in Part 1 is checked .
[] The judicial liens or nonpossessory, nonpurchase money security interests securing the claims listed below impair exemptions to which the debtor(s) would have been entitled
under 11 U.S.C. § 522(b). Unless otherwise ordered by the court, a judicial lien or security interest securing a claim listed below will be avoided to the extent that it impairs
such exemptions upon entry of the order confirming the plan. The amount of the judicial lien or security interest that is avoided will be treated as an unsecured claim in Part 5 to
the extent allowed. The amount, if any, of the judicial lien or security interest that is not avoided will be paid in full as a secured claim under the plan. See 11 U.S.C. § 522(f)
and Bankruptcy Rule 4003(d). If more than one lien is to be avoided, provide the information separately for each lien.
3.5     Surrender of Collateral .
Check One.
       None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.



Part 4:       Treatment of Fees and Priority Claims


4.1      General
         Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full without   postpetition interest.
4.2      Trustee’s fees
         Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be            5.20% of plan payments; and during the plan term, they
         are estimated to total $6,508.33
4.3      Attorney's Fees
         The balance of the fees owed to the attorney for the debtor(s) is estimated to be     $1,850.00.
4.4     Priority claims other than attorney's fees and those treated in § 4.5.
         Check one.


       None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.


4.5      Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.
         Check one.
             None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.

         [o] The allowed priority claims listed below are based on a domestic support obligation that has been assigned to or is owed to a governmental unit and will be paid less
         than the full amount of the claim under 11 U.S.C. § 1322(a)(4). This plan provision requires that payments in § 2.1 be for a term of 60 months; see 11 U.S.C. § 1322(a)
         (4).​

Name of Creditor                                             Estimated amount of Claim to be paid

                                                             $



Part 5:       Treatment of Nonpriority Unsecured Claims


5 .1     Nonpriority unsecured claims not separately classified.
         Allowed nonpriority unsecured claims that are not separately classified will be paid pro rata. If more than one option is checked, the option providing the largest payment
         will be effective. Check all that apply.
         [X] The sum of $19,422.90
         [X] 21.00% of the total amount of these claims, an estimated payment of $19,422.90
         [] The funds remaining after disbursements have been made to all other creditors provided for in this plan.
         If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately         $. Regardless of the options checked above,
         payments on allowed nonpriority unsecured claims will be made in at least this amount.
5.2     Maintenance of payments and cure of any default on nonpriority unsecured claims.          Check one.


       None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.


5.3     Separately classified nonpriority unsecured claims. Check one.
[X] None. If “None” is checked, the rest of § 5.4 need not be completed or reproduced.


        19-14906-jps                     Doc 21          FILED 02/24/20                       ENTERED 02/24/20 11:33:17                                      Page 3 of 9
[ ] Nonpriority unsecured claims listed below are separately classified and treated as follows:



Part 6:     Executory Contracts and Unexpired Leases


6.1 The executory contracts and unexpired leases listed below are assumed and treated as specified. All other executory contracts and unexpired leases are rejected.              Check
one.
    None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.

      Assumed contracts or leases. Current installment payments will be disbursed by the trustee or directly by the debtor, as specified below. Arrearage payments will be paid in
full through the trustee. Amounts stated on a proof of claim filed in accordance with the Bankruptcy Rules control over any contrary amounts listed below as to the installment
payment and arrearage.

Name of Creditor                  Description of leased property or executory contract                Current installment payment           Amount of arrearage to be paid
                                                                                                      $0.00
                                                                                                      Disbursed by:
Marc and Hannah Wilson            Residential Lease for 2111 Harrison Avenue                                                                $0.00
                                                                                                      [ ] Trustee
                                                                                                      [X] Debtor(s)



Part 7:      Vesting of Property of the Estate


7.1    Property of the estate will vest in the debtor(s) upon discharge or closing of the case, whichever occurs earlier, unless an alternative vesting date is selected
below. Check the applicable box to select an alternative vesting date:
       [X] plan confirmation.
           other: ____________________________



Part 8:     Nonstandard Plan Provisions


8.1 Check “None” or List Nonstandard Plan Provisions
           None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.
Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in the Official Form or deviating
from it. Nonstandard provisions set out elsewhere in this plan are ineffective.


These plan provisions will be effective only if the applicable box in § 1.3 is checked.
________________________

Part 9:         Signatures


9.1 Signatures of Debtor(s) and Debtor(s)’ Attorney

If the Debtor(s) do not have an attorney, the Debtor(s) must sign below; otherwise the Debtor(s) signatures are optional. The attorney for the Debtor(s), if any, must sign below.




/s/ Jeffrey Carman                                           /s/ Glenda Carman
Signature of Debtor 1                                        Signature of Debtor 2
Executed on: 2/21/20                                         Executed on: 2/21/20


/s/ William C. Behrens
                                                             Executed on: 2/21/20
Signaure of Attorney for Debtor(s)
Signature(s) of Debtor(s)




By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) also certify( ies) that the wording and order of the provisions in this Chapter
13 plan are identical to those contained in Official Form 113, other than any nonstandard provisions included in Part 8.




     19-14906-jps                    Doc 21            FILED 02/24/20                     ENTERED 02/24/20 11:33:17                                     Page 4 of 9
Exhibit: Total Amount of Estimated Trustee Payments


The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference between the amounts set out below and the actual plan terms,
the plan terms control.

a. Maintenance and cure payments on secured claims (Part 3, Section 3.1 total)                                                                         $42,197.50
b. Modified secured claims (Part 3, Section 3.2 total)                                                                                                 $55,846.08
c. Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total)                                                                            $0.00
d. Judicial liens or security interests partially avoided (Part 3, Section 3.4 total)                                                                  $0.00
e. Fees and priority claims (Part 4 total)                                                                                                             $7,848.46
f. Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount)                                                                           $20,836.90
g. Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total)                                                                       $0.00
h. Separately classified unsecured claims (Part 5, Section 5.3 total)                                                                                  $0.00
i. Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total)                                                            $0.00
j. Nonstandard payments (Part 8, total)                                                                                                                $0.00

  Total of lines a through j                                                                                                                            $121,353.53




      19-14906-jps                    Doc 21              FILED 02/24/20                ENTERED 02/24/20 11:33:17                                   Page 5 of 9
                      IN THE UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF OHIO
                           EASTERN DIVISION AT CLEVELAND

In RE:                                        Case No. 19-14906
Jeffrey Carman
Glenda Carman                                 Chapter 13

        Debtors.                              Hon. Jessica E. Price Smith


                CERTIFICATE OF SERVICE FOR DEBTORS’ AMENDED PLAN

The undersigned certifies that on February 24, 2020, a copy of the foregoing ​Amended Plan was
filed electronically with the Clerk of the Court. Notice of this filing will be sent to all parties by
operation of the Court’s electronic filing system (“ECF”). Parties may access this filing through
the Court’s system.

Via the Court’s Electronic Case Filing System on these entities and individuals who are listed on
the Court’s Electronic Mail Notice List:

US Trustee’s Office at Trustee@Usdoj.Gov

Lauren A. Helbling, Chapter 13 Trustee at ch13trustee@ch13cleve.com

Chris E. Manolis, Esq. Counsel for Creditors at cmanolis@logs.com

PRA Receivables Management, LLC, Creditor at claims@recoverycorp.com

Via Certified Mail to:

Ocwen Loan Servicing, LLC
℅ Corporation Service Company
50 West Broad Street, Suite 1330
Columbus, OH 43215

Mr. Cooper
℅ Nationstar Mortgage LLC
8950 Cypress Waters Blvd.
Dallas, TX 75019

Dovin and Reber Jones
Funeral and Cremation Center




   19-14906-jps      Doc 21      FILED 02/24/20       ENTERED 02/24/20 11:33:17            Page 6 of 9
1100 Cooper Foster Park Road
Amherst, OH 44001




And by regular US mail, postage prepaid, on:

Debtors, and all Creditors in attached Matrix.


                                             Respectfully Submitted,
Date: 02/24/20
                                             /s/ William C. Behrens, Esq.
                                             William C. Behrens, Esq. (0093031)
                                             Whitney E. Kaster (0091540)
                                             Brian D. Flick (0081605)
                                             Marc E. Dann (0039425)
                                             DannLaw
                                             PO Box 6031040
                                             Cleveland, OH 44103
                                             216/373-0539
                                             216/373-0536 - fax
                                             notices@dannlaw.com
                                             Counsel for Debtors




   19-14906-jps      Doc 21     FILED 02/24/20     ENTERED 02/24/20 11:33:17      Page 7 of 9
Label Matrix for local noticing                 Howard M. Metzenbaum U.S. Courthouse       Ally Financial
0647-1                                          United States Bankruptcy Court             200 Renaissance Ctr # B0
Case 19-14906-jps                               Howard M. Metzenbaum U.S. Courthouse       Detroit, MI 48243-1300
Northern District of Ohio                       201 Superior Avenue
Cleveland                                       Cleveland, OH 44114-1235
Thu Aug 8 10:27:02 EDT 2019
Cap One                                         (p)CAPITAL ONE                             Cap1/Bstby
P.O.Box 26030                                   PO BOX 30285                               26525 N Riverwoods Blvd
Richmond, VA 23260-6030                         SALT LAKE CITY UT 84130-0285               Mettawa, IL 60045-3440



Capital One Bank                                Cbna                                       Comenity Bank
ATTN: Bankruptcy                                701 East 60th Street                       ATTN: Bankruptcy
PO Box 30285                                    Sioux Falls, SD 57104-0432                 1 Righter Parkway #100
Salt Lake City, UT 84130-0285                                                              Wilmington, DE 19803-1533


Comenitybank/Victoria                           Comenitybank/Wayfair                       Credit One Bank Na
Po Box 182789                                   Po Box 182789                              Po Box 98875
Columbus, OH 43218-2789                         Columbus, OH 43218-2789                    Las Vegas, NV 89193-8875



Dan McGookey                                    Dovin and Reber Jones                      First Federal Credit C
McGookey Law Offices                            Funeral and Cremation Center               24700 Chagrin Blvd Ste 2
225 Meigs St.                                   1110 Cooper Foster Pk Rd                   Cleveland, OH 44122-5662
Sandusky, OH 44870-2836                         Amherst, OH 44001-1109


Hsbc/Scusa                                      James R. Foos                              Jpmcb Card
5201 Rufe Snow Dr                               PO Box 16444                               Po Box 15298
North Richland Hills, TX 76180-6036             Rocky River, OH 44116-0444                 Wilmington, DE 19850-5298



Katherine Simone, Esq.                          Lvnvfundg                                  Manley Deas Kochalski
4905 Montgomery Road, Suite 320                 P.O. Box 10584                             PO Box 165028
Cincinnati, OH 45212                            Greenville, SC 29603-0584                  Columbus, OH 43216-5028



Marc and Hannah Wilson                          Mr. Cooper/Bankruptcy                      Ocwen Loan Servicing LLC
2111 Harrison Avenue                            PO Box 619094                              1661 Worthington Road, Suite 100
Lorain, OH 44055-3419                           Dallas, TX 75261-9094                      West Palm Beach, FL 33409-6493



Ocwen Loan Servicing, LLC                       Portfolio                                  Portfolio Recov Assoc
att: Bankruptcy Department                      120 Corporate Blvd, Ste 1                  120 Corporate Blvd Ste 1
PO Box 25736                                    Norfolk, VA 23502-4952                     Norfolk, VA 23502-4952
West Palm Beach, FL 33416


Synchrony Bank - Bankruptcy Dept.               Synchrony Bank - Bankruptcy Dept./Lowes    Synchrony Bank - Bankruptcy Dept./Walmart
ATTN: Bankruptcy                                ATTN: Bankruptcy                           ATTN: Bankruptcy
PO Box 965060                                   PO Box 965060                              PO Box 965060
Orlando, FL 32896-5060                          Orlando, FL 32896-5060                     Orlando, FL 32896-5060


                19-14906-jps          Doc 21   FILED 02/24/20           ENTERED 02/24/20 11:33:17      Page 8 of 9
Target Nb                                            Trac/Cbna                                            Webbank/Fingerhut
3701 Wayzata Bv Mailstop                             Po Box 6497                                          6250 Ridgewood Rd
Minneapolis, MN 55416-3440                           Sioux Falls, SD 57117-6497                           Saint Cloud, MN 56303-0820



Wells Fargo Dealer Svc                               Glenda Carman                                        Jeffrey Carman
Po Box 10709                                         2113 Harrison Avenue                                 2113 Harrison Avenue
Raleigh, NC 27605-0709                               Lorain, OH 44055-3419                                Lorain, OH 44055-3419



Lauren A. Helbling                                   William C. Behrens
200 Public Square Suite 3860                         The Dann Law Firm Co., LPA
Cleveland, OH 44114-2322                             PO Box 6031040
                                                     Cleveland, OH 44103-8800




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Cap One
Po Box 85015
Richmond, VA 23285-5075




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Federal National Mortgage Association             End of Label Matrix
3900 Wisconsin Avenue                                Mailable recipients     37
                                                     Bypassed recipients      1
                                                     Total                   38




                19-14906-jps         Doc 21       FILED 02/24/20             ENTERED 02/24/20 11:33:17                Page 9 of 9
